AO 199A (Rev. 12/11) Order Setting Conditions of Release Pagelof 4 Pages

 

UNITED STATES DISTRICT COURT

for the
EASTERN District of VIRGINIA

United States of America
v.
Case No. 3:19CR104 (REP)
Chikosi Legins
Defendant

 

Nee Nee ee ee Se”

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, United States Courthouse, 701 East Broad Street
Place

 

Richmond, Virginia

 

on Le ______, September 30, 2019 at 9:30am.

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
AO 199B (Rev. 12/11) Additional Conditions of Release Page 2 of 4 Pages

 

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(21) (6) The defendant is placed in the custody of:

Person or organization Athena Legins; Thayer Legins; Jihad Williams; and Cassandra Williams _
Address fonly if above is an organization) Family Residence -
City and state Chester, VA Tel. No.

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the cour
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

Signed: — / a
Custodian Date
(E&I) (7) The defendant must:
(EJ) (a) submit to supervision by and report for supervision to the Pretrial Services Officer a ; ,
telephone number 804/916-2800 ,no later than today; prior to exiting the courthouse

(I) (b) continue or actively seek employment.
(C1) (c) continue or start an education program.
(B&) (d) surrender any passport to: AaTy / a

(SM ) (e) not obtain a passport or other international travel document. —
(EJ) (f) abide by the following restrictions on personal association, residence, or travel: | Defendant shall not depart Eastern District of
Virginia without the permission of the Court and/or Pretrial Services.

 

 

(EX) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including: Any witness, informant, co-defendant, victim., juror, grand juror, officer or agent of US, local law enforcement officer or

any person defendant suspects is acting in those capacities without pernmission of the Court. Defendant may meet with AUSA on advice

 

 

ofcounsel, Oo ee ; ; oo
(X ) (h) get medical or psychiatric treatment: Mental health evaluation and all recommended treatment to include Pretrial Crisis
Intervention Group and Individual Counseling, as directed by the Probation Officer.
(D1) (i) return to custody each ; _ | at a 7 _o’clock after being released at . : a ‘o’clock for employment, schooling,

or the following purposes:

 

(C1) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

(B41) (k) not possess a firearm, destructive device, or other weapon.

(BJ) (1) not use alcohol ( )atall( X_ ) excessively.

(BJ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensex
medical practitioner.

(2) (n) submit to testing and treatment for a prohibited substance if required by the pretrial services office or supervising officer. Testing may bi
used with random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any forn
of prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency anc
accuracy of prohibited substance screening or testing.

(C1) (©) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office o
supervising officer.

(X ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

(C1) @ Curfew. You are restricted to your residence every day(_ [] ) from to ,or ((] jas
directed by the pretrial services office or supervising officer; or

(CJ) (ii) Home Detention. You are restricted to your residegce at all times except for employment; education; religious services
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations, or othe
activities approved in advance by the pretrial services office or supervising officer; or

( X ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical or mental health
appointments, court appearances, and meetings with your attomey with pre-approval at least 24 hours in advance by the
pretrial services officer.

(X ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.

(X ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

(E]) («) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

(4) (s) maintain contact with attomey and must telephone counsel at least twice a week. If you are found guilty or plead guilty you must report
must report to a probation officer for purpose of preparation of presentence report. In the event you either plead guilty or are found
guilty, you must be prepared to go immediately to jail because in the absence of “exceptional circumstances” the law requires that your

bond be revoked as soon as either of these events occur. Defendant to comply with all technology requirements.
 

ADDITIONAL CONDITIONS OF RELEASE

Page _3 of __4 Pages

 

 

SUPPLEMENTAL FORM FOR THIRD PARTY CUSTODIANS

Having been ordered by the Court on July 30. 2019 to take third-party custody of Chikosi Legins, I Athena Legins agree to (a) supervise the defendant,
(b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately if the defendant violates a
condition of release or is no longer in the custodian’s custody. I understand that if I fail to discharge my obligations under this agreement I may be held

in contempt of court.

Constant presence:
While serving as third party custodian, the said defendant must remain in my CONSTANT presence except when I attend the following:
Grocery
Medical Appointments
Church
School
Childcare
Travel to transport minor child(ren) who is/are under my care, to and from day care.

Ooo0oo

Name and location of Day Care Provider:

 

Dates and Times:

 

Other
No exceptions, Deft must remain in CONSTANT presence

MEL ons

Signature of Third-Part¥ Custodian
Wii Fe \f
Relationship to Defendant Ce

W304 GAl-UbIS / go4 Y7S- 24a

Telephone Number

Date: 7-39 ~ 14

 

OO
 

ADDITIONAL CONDITIONS OF RELEASE

Page __3_ of _4_ Pages

SUPPLEMENTAL FORM FOR THIRD PARTY CUSTODIANS

Having been ordered by the Court on July 30, 2019 to take third-party custody of Chikosi Legins, 1, Thayer Legins agree to (a) supervise the defendant,
(b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately if the defendant violates a
condition of release or is no longer in the custodian’s custody. I understand that if | fail to discharge my obligations under this agreement I may be held

in contempt of court.

Constant presence:
While serving as third party custodian, the said defendant must remain in my CONSTANT presence except when J attend the following:
Grocery
Medical Appointments
Church
School
Childcare
Travel to transport minor child(ren) who is/are under my care, to and from day care.

OHoood

Name and location of Day Care Provider:

 

Dates and Times:

 

Other
No exceptions, Deft must remain in CONSTANT presence

 

BO

 

 

Relationship to Defendant

vod B)X1040

Telephone "iE

 

bat "(30/6019

 

 
 

ADDITIONAL CONDITIONS OF RELEASE

Page _3 of __4_ Pages

 

 

SUPPLEMENTAL FORM FOR THIRD PARTY CUSTODIANS

Having been ordered by the Court on July 30, 2019 to take third-party custody of Chikosi Legins, I, Jihad Williams agree to (a) supervise the
defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately if the defendant violates
a condition of release or is no longer in the custodian’s custody. I understand that if | fail to discharge my obligations under this agreement I may be held

in contempt of court.

Constant presence:
While serving as third party custodian, the said defendant must remain in my CONSTANT presence except when I attend the following:
Grocery
Medical Appointments
Church
School
Childcare
Travel to transport minor child(ren) who is/are under my care, to and from day care.

OOoO0od

Name and location of Day Care Provider:

 

Dates and Times:

 

Other
No exceptions, Deft must remain in CONSTANT presence

 

O

“L— C——_

Signature of Third-Party Custodian

( foTwer

Relationship to Defendant

347 - 47@ - 630 |

Telephone Number —

Date: 7-307 Iq

 
 

ADDITIONAL CONDITIONS OF RELEASE

Page _3 of _4 Pages

 

 

SUPPLEMENTAL FORM FOR THIRD PARTY CUSTODIANS

Having been ordered by the Court on July 30, 2019 to take third-party custody of Chikosi Legins, 1, Cassandra Williams agree to (a) supervise the
defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately if the defendant violates
a condition of release or is no longer in the custodian’s custody. 1 understand that if | fail to discharge my obligations under this agreement I may be held
in contempt of court.

Constant presence:

While serving as third party custodian, the said defendant must remain in my CONSTANT presence except when | attend the following:
0 Grocery

Oo Medical Appointments

oO Church

a School

Oo Childcare

Travel to transport minor child(ren) who is/are under my care, to and from day care.

Name and location of Day Care Provider:

 

Dates and Times:

 

O Other
ie No exceptions, Deft must remain in CONSTANT presence

 

Signature of Third-Party Custodian

CCH - Tn La/

Relationship to Defendant

QAF-b 46 60.44

Telephone Number

Date: $-30 _ 2014
AO 199C (Rev. 09/08) Advice of Penalties Page 4 of 4 Pages

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (/.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that | am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
forth above.

IEA

Defendant's Signature

City and State

Directions to the United States Marshal

( BX) The defendant is ORDERED released after processing.

( LJ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

Date: July 30,2019 _

 

David J. Novak, United States Magistrate Judge

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE  U.S.ATTORNEY — U.S. MARSHAL
